             Case 5:16-cr-00373-EJD Document 169 Filed 09/06/19 Page 1 of 2



 1                                                                            S DISTRICT
     LAW OFFICES OF J. DAVID NICK                                           TE           C
                                                                          TA
     J. DAVID NICK, (California State Bar #157687)




                                                                                                      O
                                                                     S
 2




                                                                                                       U
                                                                    ED




                                                                                                        RT
     345 FRANKLIN STREET




                                                                UNIT
                                                                                        D
                                                                                   DENIE
 3   San Francisco, CA 94102




                                                                                                               R NIA
     Telephone: (415) 552-4444                                                                             a
                                                                                                J. Davil




                                                                NO
 4   Facsimile: (415) 358-5897                                                          dward
                                                                              Judge E




                                                                                                               FO
                                                                 RT
                                                                                  9/6/2019




                                                                                                           LI
 5   E MAIL: jdavidnick@lawyer.com                                       ER




                                                                    H




                                                                                                       A
     Attorney for Defendant                                                   N                            C
                                                                                                F
                                                                                  D IS T IC T O
     GOYKO KUBUROVICH                                                                   R
 6

 7
                            UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF CALIFORNIA-SAN JOSE DIVISION
 8
     UNITED STATES OF AMERICA,                    )       CASE NO.: CR 16-00373-EJD
 9                                                )
                  Plaintiff,                      )       DEFENDANT GOYKO KUBUROVICH’S
10                                                )       OPPOSED EX PARTE REQUEST FOR
           vs.                                    )       EXTENSION OF TIME TO SURRENDER.
11                                                )       [PROPOSED ORDER]
     GOYKO KUBUROVICH                             )
12                                                )       CURRENT SURRENDER DATE: 10-10-19
     et al.,
                                                  )       EXTENSION REQUESTED: 12-9-19.
13                                                )
                                                  )
14                Defendants.
15

16           EX-PARTE REQUEST FOR ORDER EXTENDING TIME TO SURRENDER:
17

18         Defendant, GOYKO KUBUROVICH, hereby submits this EX PARTE MOTION
19   TO EXTEND THE DATE DEFENDANT IS REQUIRED TO SURRENDER TO THE
20   BUREAU OF PRISONS to commence his sentence. The United States of America has
21
     indicated they OPPOSE this request.
22
           The current date defendant is required to surrender being October 10, 2019,
23
     defendant asks that date be extended to December 9, 2019. The reasons offered for said
24
     extension include that Mr. Kuburovich has a number of doctor appointments that require
25
     follow up likely into November. He has currently scheduled visits to see his cardiologist.
26
     Lastly, Mr. Kuburovich is aware that while confined he cannot run a business. The
27
     additional time would allow him to complete his final business projects which is
28
     necessary to fulfil financial obligations.       1
             Case 5:16-cr-00373-EJD Document 169 Filed 09/06/19 Page 2 of 2



 1
                                            CONCLUSION
 2
           Based on the foregoing reasons, Defendant respectfully request that he be given
 3
     until December 9, 2019 to surrender to Lompoc Federal Prison Camp.
 4
     DATED: August 28, 2019
 5
     __________________________
 6
     J. DAVID NICK,
 7   ATTORNEY FOR DEFENDANT
 8
               [PROPOSED] ORDER EXTENDING DATE TO SURRENDER
 9

10
           Good Cause having been shown by the defendant’s ex parte application, the Court

11
     grants the defendant an extension of time to surrender from the currently set date of
12   October 10, 2019 to __________, 2019.
     Defendant's ex parte application is DENIED.
13

14                                                         So Ordered,
15                                                         __________________________
16
                                                           United States District Judge

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
